DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on April 17, 2020, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on April, 17, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claims 1, 17 and 18 recite a device, method and non-transitory computer readable medium comprising a combination of concrete devices (a memory, processor, and display), and therefore, are process, machine and manufacture respectively, which are statutory of invention.
At step 2A, prong one, each limitation of claims 1, 9 and 18, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations are directed to (1) obtaining statistics based on monitoring in a cloud-based system for a given time period (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (2) responsive to determining an arrangement of counters for N counters, storing each of M counters for the given time period as a plurality of records with each record including a record type, a possible offset to a next record in terms of a counter identifier (ID), and a counter value, wherein N and M are integers and M «N, and wherein the arrangement is determined such that most frequently used counters occupy lower counter IDs (analyzing information using observation, evaluation and judgement and/or opinion).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a processor, and non-transitory computer-readable medium, then it falls within the “mental processes” grouping of abstract ideas. The processor, and non-transitory computer readable medium recited in the claims encompasses a user simply tracking updates to files and folders in his/hers mind. The mere nominal recitation of a generic “memory”, “processor”, Or “non-transitory computer readable medium” does not integrate the claim limitation into a practical application, identified by the courts as being a mental process grouping.
Specifically, this judicial exception is not integrated into a practical application. In particular, the memory, processor, and non-transitory computer-readable medium are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, the claims recite an abstract idea.
Under Prong 2, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.
The independent claims 9 and 16 respectively are also discussed above having similar limitations as in claim 1. Although literally invoking the system and method of claims 9 and 16 respectively, the claimed concept remain only broadly and generally defined, with the claimed functionality paralleling that of non-transitory computer readable medium in claim 1. As such, claims 1-20 are directed to abstract idea.
Accordingly, claims 1, 9 and 16 are being directed to patent-ineligible subject matter, as well as independent claims 2-8, 10-15 and 17-20 with commensurate limitations.


Claim 2 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim
2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “updating the arrangement of the counters for the N counters, to perform an optimization such that the most frequently used counters occupy lower counter IDs", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim
3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the updating is based on historical data and machine learning ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, does nothing more than add insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of storing or updating data is well-understood, routine and conventional activity according to MPEP 2106.05(d), thus, cannot provide an inventive concept. Accordingly, the claims of this application are not patent eligible

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations " wherein the arrangement is further determined such that counters in the N counters frequently used together are subsequent to one another ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, does nothing more than add insignificant extra solution activity to the judicial exception, such as storing or updating the data stored in memory. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of storing or updating data is well-understood, routine and conventional activity according to MPEP 2106.05(d), thus, cannot provide an inventive concept. Accordingly, the claims of this application are not patent eligible

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the possible offset is omitted when a record has a counter ID subsequent to a previous record's counter ID ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the record type is a fixed value that determines a size and range of the possible offset and a value or value range of the counter value ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the possible offset is one of 1 or a value specified in bits of a record, based on the record type", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
8 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein N is on an order of tens of thousands and M is several orders of magnitude less than N", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
Accordingly, claims 2-8 are being directed to patent-ineligible subject matter, as well as independent claims 10-15 and 17-20 with commensurate limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalipatnapu et al., (hereinafter “Kalipatnapu”).
As to claim 1, Kalipatnapu discloses a non-transitory computer-readable storage medium having computer-readable code stored thereon for programming a processor to perform steps of:
obtaining statistics based on monitoring in a cloud-based system for a given time period (see col., counter can be associated with a user in a cloud system configured to monitor users for distributed security); and
responsive to determining an arrangement of counters for N counters, storing each of M counters for the given time period as a plurality of records with each record including a record type, a possible offset to a next record in terms of a counter identifier (ID), and a counter value, wherein N and M are integers and M «N, and wherein the arrangement is determined such that most frequently used counters occupy lower counter IDs (see, col., managing sparsely updated counters in memory include, for a given interval of time and N counters associated with the given interval, managing a first set of the N counters in a first level of storage in the memory).
As to claim 2, Kalipatnapu discloses the non-transitory computer-readable storage medium of claim 1, further comprising updating the arrangement of the counters for the N counters, to perform an optimization such that the most frequently used counters occupy lower counter IDs (see col.1, lines 39-50 and col.2, lines 4-12, filling up the first level of storage for a given user in the given interval, the first set can be moved to the second level of storage and subsequent counter are updated or added in the second level of storage).

As to claim 3, Kalipatnapu discloses the non-transitory computer-readable storage medium of claim 2, wherein the updating is based on historical data and machine learning (see col.2, lines 34-36)

As to claim 4, Kalipatnapu discloses the non-transitory computer-readable storage medium of claim 1, wherein the arrangement is further determined such that counters in the N counters frequently used together are subsequent to one another (col.2, lines 38-35, filling up the first level of storage for a given user in the given interval, manage the first set and a second set of the N counters in a second level of storage in the memory, wherein the second level utilizes memory buckets to incrementally store the first set and the second set, wherein the first set can include up to N.sub.active counters and N.sub.active is substantially smaller than N, wherein the second set can include up to X counters and N.sub.active+X is less than N)

As to claim 5, Kalipatnapu discloses the non-transitory computer-readable storage medium of claim 1, wherein the possible offset is omitted when a record has a counter ID subsequent to a previous record's counter ID (see col.1, lines 39-50 and col.2, lines 4-12, filling up the first level of storage for a given user in the given interval, the first set can be moved to the second level of storage and subsequent counter are updated or added in the second level of storage).

As to claim 6, Kalipatnapu discloses the non-transitory computer-readable storage medium of claim 1, wherein the record type is a fixed value that determines a size and range of the possible offset and a value or value range of the counter value (col.19, lines 62-67, set of memory buckets allocated incrementally for a group of active counter IDs, wherein a group of active IDs is maintained per company and the size of the group can also be fixed).

As to claim 7, Kalipatnapu discloses the non-transitory computer-readable storage medium of claim 1, wherein the possible offset is one of 1 or a value specified in bits of a record, based on the record type (see col.18, lines 58-67, processes a transactions record and translates expected fields into predefined counter ID between 1 to N, N being the number of statistic counters. The server updates the statistic counters by directly accessing the counter array).

As to claim 8, Kalipatnapu discloses the non-transitory computer-readable storage medium of claim 1, wherein N is on an order of tens of thousands and M is several orders of magnitude less than N (col.20, lines 21-47).

As to claims 9-15, claims 9-15 are system for processing the computer readable medium claims 1-8 above. They are rejected under the same rationale.

As to claims 16-20, claims 16-20 are method for processing the computer readable medium claims 1-8 above. They are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20160147684 (involved in detecting an event related to a function of the slave device, wherein a first counter in the slave device adapts to count cycles of a first clock used by the slave device or occurrences of a signaling state on the serial bus are initiated, and wherein the content of the first counter determines a time stamp for the event is transmitted to a bus master coupled to the serial bus during an interrupt handling procedure),
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 21, 2022